Citation Nr: 0820802	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-01 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for degenerative disc and degenerative joint disease of the 
lumbar spine.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to an initial compensable rating for the 
removal of the right testicle due to epididymitis.

4.  Entitlement to an in initial rating higher than 10 
percent for a scar posterior to the right earlobe.

5.  Entitlement to an initial compensable rating for a back 
scar.

6.  Entitlement to service connection for 
hypercholesterolemia.

7.  Entitlement to service connection for coronary artery 
disease.



REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1951 to December 1953, and from January 1954 to 
February 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted service connection for a lumbar spine disability, 
bilateral hearing loss, the removal of the right testicle, a 
scar posterior to the right earlobe, and a back scar; 
effective December 6, 2004.  The veteran appealed the initial 
ratings assigned for these disabilities.  He also appealed 
the portion of the September 2005 decision that denied 
service connection for hypercholesterolemia and coronary 
artery disease.  

In a January 2007 decision, the RO increased the rating for 
the lumbar spine disability from 10 to 20 percent effective 
December 6, 2004.  He has continued the appeal.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the greatest possible benefit unless he specifically 
indicates otherwise).

In June 2008, the Board advanced this case on its docket.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).

The issue of service connection for coronary artery disease 
is addressed in the REMAND portion of the decision below and 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has degenerative joint and degenerative disc 
disease of the lumbar spine manifested by, at worst, flexion 
limited to 70 degrees, extension to 20 degrees, bilateral 
lateral flexion to 40 degrees, and bilateral rotation to 35 
degrees.  The veteran has been awarded a separate 10 percent 
evaluation for the neurologic component of the disability and 
has not disagreed with that rating.

2.  In July 2005, the veteran had level I hearing acuity in 
his left ear and level V in his right ear.

3.  In May 2007, the veteran had level II hearing acuity in 
his left ear and level VI in his right ear. 

4.  The veteran's right testicle is absent and his remaining 
left testicle is functional.

5.  The veteran has a well-healed, superficial surgical scar 
posterior to his right earlobe, which at most measures 8 cm 
in length and 1.5 cm in width; the scar is unsightly, tender 
and indented .5 cm, but is not adherent and does not result 
in functional impairment.

6.  The veteran has a well-healed, superficial surgical back 
scar, which at most measures 10 cm in length and .25 cm in 
width; the scar is unsightly and lighter than the surrounding 
skin, but is nontender, nonadherent, and does not result in 
functional impairment.

7.  There is no evidence elevated cholesterol causes 
impairment of earning capacity.



CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 20 
percent for the lumbar spine disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes (DCs ) 5235 
to 5243 (2007).  

2.  The criteria are not met for a compensable initial rating 
for bilateral hearing loss prior to May 1, 2007.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.85, 
4.86, DC 6100 (2007).  

3.  The criteria are met for a 10 percent initial rating for 
bilateral hearing loss effective May 1, 2007.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.85, 
4.86, DC 6100.  

4.  The criteria are not met for a higher initial rating for 
removal of the right testicle due to epididymitis.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.115(b), DC 7524 (2007).  

5.  The criteria are met for a 30 percent initial rating for 
a scar, posterior to the right earlobe, effective December 6, 
2004.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, DC 7800 (2007).  

6.  The criteria are not met for a compensable initial rating 
for a back scar.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.118, DCs 7802-7805 (2007).  

7.  Elevated cholesterol is not a disability for which 
service connection can be granted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 4.1 (2007); Schedule for 
Rating Disabilities; Endocrine System Disabilities, 61 Fed. 
Reg. 20,440 (May 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
Section 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23353 (Apr. 30, 2008) (effective for 
claims pending on or after May 30, 2008).

With regard to the veteran's claims for service connection, 
he was sent VCAA notice letters in December 2004 and October 
2005.  The letters provided him with notice of the evidence 
necessary to substantiate his claims, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The letters also specifically requested that he 
submit any evidence in his possession pertaining to his 
claims.  Thus, the content of the letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.

With regard to his requests for higher initial ratings, the 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court), citing Hartman, has elaborated that filing a notice 
of disagreement begins the appellate process, and any 
remaining concerns regarding evidence necessary to establish 
a more favorable decision with respect to downstream elements 
are appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements. See Dunlap, 21 Vet. App. at 119 .Goodwin v. Peake, 
No. 05-0876 (U.S. Vet. App. May 19, 2008).

There has been no allegation of prejudice with regard to the 
notice in this case, hence further VCAA notice is not 
required with regard to the initial rating appeals.

In developing his claims, VA obtained the veteran's service 
treatment records (STRs), and VA treatment records.  Private 
medical records were obtained from Smyth County Community 
Hospital, Holston Valley Hospital & Medical Center, Dr. 
Bradsfield, Glade Spring Community Clinic, Houston Northwest 
Medical Center, Inc., Dr. Curtiss, Abingdon Ear, Nose, & 
Throat Associates, P.C., Cardiovascular Associates, P.C., and 
Dr. Bauman.  The RO attempted to obtain additional records 
from Houston Northwest Medical Center and Womack Army 
Hospital, but these facilities indicated they did not have 
any records on file for the veteran.  The RO also attempted 
to obtain additional records from Dr. Curtiss, but the 
address provided by the veteran was not valid.   The veteran 
was informed that he was ultimately responsible to ensure VA 
received these records.  

In addition, VA examinations were provided in July 2005 and 
May 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
There is no reported evidence that has not been obtained.  No 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Disability Ratings-In General

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2007).  All reasonable doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When, as here, the veteran timely appeals the ratings 
initially assigned for his disabilities, VA must consider 
whether he is entitled to "staged" ratings to compensate him 
for times since the effective date of his award when his 
disabilities may have been more severe than at other times 
during the course of his appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  


Initial Rating for Degenerative Disc and 
Degenerative Joint Disease of the Lumbar Spine

The veteran's lumbar spine disability is evaluated using the 
General Rating Formula for Diseases and Injuries of the Spine 
under 38 C.F.R. § 4.71a, DCs 5235-5243.  The pertinent 
criteria for the thoracolumbar spine are:

Unfavorable ankylosis of the entire 
spine.......................100

        Unfavorable ankylosis of the entire 
thoracolumbar spine......50
Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of 
the entire thoracolumbar 
spine....................................................................40

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis 
..................................................20

Normal range of motion of the thoracolumbar spine is 
considered 90 degrees of forward flexion, 30 degrees of 
backward extension, 30 degrees of lateral flexion 
bilaterally, and 30 degrees of rotation bilaterally.  See 
38 C.F.R. § 4.71a, Plate V (2007).  So the normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  

Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are evaluated separately under the corresponding diagnostic 
code.  38 C.F.R. § 4.71a, DCs 5235-5243, Note 1.  

In addition, degenerative disc disease or intervertebral disc 
syndrome (IVDS) may be rated based on incapacitating 
episodes, whichever method results in the higher evaluation.  
38 C.F.R. § 4.71a, DC 5243, Note 6.  Incapacitating episodes 
are rated as follows:  If there are incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, a 60 percent rating is warranted; if at least 4 
weeks but less than 6 weeks-a 40 percent rating; if at least 
2 weeks but less than 4 weeks-a 20 percent rating; if at 
least 1 week but less than 2 weeks-a 10 percent rating.

In this case, the veteran's lumbar spine disability has been 
assigned an initial 20 percent rating.  To warrant a higher 
40 percent rating the evidence must show flexion of the 
thoracolumbar spine is 30 degrees or less or favorable 
ankylosis.  Ankylosis means total immobility of the spine in 
a fixed position, favorable or unfavorable.  See Note 5 to 
General Rating Formula, see also Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  

The report of the July 2005 VA examination indicates the 
veteran complained of pain and stiffness with radiculopathy 
in the right leg.  He reported being able to walk unaided up 
to one mile.  Flexion of the thoracolumbar column was to 90 
degrees actively, 92 degrees passively, and 95 degrees after 
fatiguing.  So he actually had better than normal flexion.  
Extension, lateral flexion and rotation were also better than 
normal.  The results of this examination are most equivalent 
to a noncompensable rating.  

Private medical records from Smyth County Hospital indicate 
that an October 2005 magnetic resonance imaging (MRI) 
revealed advanced degenerative changes at the L3-4 and L4-5 
levels with associated disc desiccation, narrowing of the 
spinal canal at the L3-4 level and high-grade spinal stenosis 
at the L4-5 level.  An October 2005 X-ray revealed 
significant degenerative changes, but no destructive lesion 
or acute compression deformity.  

An October 2005 lumbar myelogram from Dr. Brasfield revealed 
congenital narrowing of the canal accentuated by spondylosis 
and disc protrusions and posterior element hypertrophy most 
marked at the L4-5 level.  An October 2005 bone scan showed 
increased activity anteriorly at the level of L4, posteriorly 
over the posterior spinous processes of L3 and L4 of 
questionable significance, likely representing degenerative 
changes; however the activity in the lumbar spine was much 
lower than would be anticipated from the degenerative changes 
noted through the lumbar spine myelogram dated that same 
month.

The report of the May 2007 VA examination indicates the 
veteran reported low back pain radiating into his right leg.  
He walked unaided without a brace and reported being able to 
walk 1 to 11/2 miles.  On physical examination, there was some 
tenderness, but no muscle spasms or deformity.  He had a limp 
of the right leg.  Straight leg tests were positive at 20 
degrees bilaterally.  There was decreased sensation in the 
right foot and left anterior thigh.  

Flexion of the thoracolumbar column was to 70 degrees 
actively, 75 degrees passively, and 82 degrees after 
fatiguing.  Extension was to 20 degrees actively, 25 degrees 
passively, and 27 degrees after fatiguing.  Bilateral lateral 
flexion was to 40 degrees actively, 45 degrees passively, and 
47 degrees after fatiguing.  Bilateral rotation was to 35 
degrees actively, 40 degrees passively, and 45 degrees after 
fatiguing.  There was no additional limitation of motion due 
to pain, fatigue, weakness, or lack of endurance.  These 
results are most equivalent to a 10 percent rating under the 
general rating criteria.  38 C.F.R. §§ 4.40, 4.45.

In sum, the medical evidence indicates the veteran has 
significant degenerative changes at the L3-4 and L4-5 levels, 
but flexion at most has been limited to 70 degrees.  This 
level of impairment does not warrant a higher 40 percent 
rating under the general rating criteria even when 
considering any additional functional impairment due to pain 
or fatigue.  Furthermore, there has been no evidence of 
incapacitating episodes that would warrant a higher initial 
rating.  

With regard to neurological manifestations, the veteran has 
denied bladder or bowel involvement, but has complained of 
radiculopathy in his right lower extremity.  A separate 10 
percent rating has been assigned for radiculopathy of the 
right lower extremity using the criteria for paralysis of the 
sciatic nerve under 38 C.F.R. 
§ 4.124a, DC 8520 (2007).  He also has decreased sensation in 
the left thigh.  That involvement would equate to mild 
incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124 (2007).  
Mild or moderate incomplete paralysis at the hip level would 
warrant a noncompensable evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8527-8530 (2007).

For these reasons, the claim for an initial rating higher 
than 20 percent for the lumbar spine disability must be 
denied because the preponderance of the evidence is against 
the claim-meaning there is no reasonable doubt to resolve in 
the veteran's favor.  38 U.S.C.A. § 5107(b); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.

Initial Rating for Bilateral Hearing Loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss range from 0 
percent (i.e., noncompensable) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz.  38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal hearing through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85-4.86, DC 6100, 
Table VI; 38 C.F.R. § 4.85(b) and (e).  See also Lendenmann, 
3 Vet App. at 349.  

The report of a July 2005 VA audiological evaluation reveals 
the veteran's puretone thresholds, in decibels, were as 
follows:


1000
2000
3000
4000
Right
60
55
70
85
Left
15
25
40
75

Speech audiometry revealed speech recognition ability was 96 
percent in the right ear and 94 percent in the left ear.  In 
applying the results of this audiological examination to 
38 C.F.R. § 4.85, Table VI , the veteran has level II hearing 
acuity in his right ear and level I in his left ear.  This in 
turn correlates to a noncompensable or 0 percent disability 
rating under DC 6100.  38 C.F.R. § 4.85, Table VII.

The report of the May 2007 VA audiological evaluation reveals 
the veteran's puretone thresholds, in decibels, were as 
follows:


1000
2000
3000
4000
Right
55
65
75
90
Left
35
45
45
70

Speech audiometry revealed speech recognition ability was 92 
percent in the right ear and 94 percent in the left ear.  In 
applying the results of this audiological examination to 
38 C.F.R. § 4.85, Table VI , the veteran has level II hearing 
acuity in his right ear and level I in his left ear.  This in 
turn correlates to a noncompensable or 0 percent disability 
rating under DC 6100.  38 C.F.R. § 4.85, Table VII.

38 C.F.R. § 4.86 provides an alternative means of rating the 
veteran's bilateral hearing loss if there is evidence of 
exceptional patterns of hearing impairment.  Here, the 
veteran's right ear has shown an exceptional pattern of 
hearing impairment because he has had a 55 or greater decibel 
loss at 1,000, 2,000, 3,000 and 4,000 Hertz in July 2005 and 
May 2007.  See 38 C.F.R. § 4.86(a).  Therefore, his right ear 
can be evaluated from either Table VI or Table VIa, whichever 
results in the higher numeral.  The left ear has not shown an 
exceptional pattern of hearing loss.

In apply the results of the July 2005 audiological evaluation 
to 38 C.F.R. § 4.85, Table VIa, the hearing acuity in the 
veteran's right ear is level V.  This would still correlate 
to a noncompensable rating under DC 6100.  In applying the 
results of the May 2007 audiological valuation to Table VIa, 
the hearing acuity in his right ear is level VI.  This, in 
turn, corresponds to a 10 percent rating under DC 6100.  

In sum, a 10 percent rating is warranted for bilateral 
hearing loss effective May 1, 2007.  The claim for a 
compensable rating for bilateral hearing loss prior to May 1, 
2007 must be denied because the preponderance of the evidence 
is against the claim-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§§ 4.7, 4.21.
Initial Rating for the Removal of the Right Testicle due to 
Epididymitis

The removal of testis is evaluated under 38 C.F.R. § 4.115b, 
DC 7524.  Removal of one testis warrants a 0 percent rating.  
Removal of both testes warrants a 30 percent rating.  A note 
under the criteria provides that in cases of the removal of 
one testis as the result of a service-incurred injury or 
disease, other than undescended or congenitally undeveloped 
testis, with the absence or nonfunctioning of the other 
testis unrelated to service, an evaluation of 30 percent will 
be assigned for the service-connected testicular loss.  
Testis, undescended, or congenitally undeveloped is not a 
ratable disability.

In this case, the veteran had epididymitis during service.  
After service, he had one of his testis removed.  The 
evidence does not indicate his remaining testicle is absent 
or nonfunctioning.  Therefore a 0 percent rating is 
warranted.

The claim for a compensable initial rating for removal of the 
right testicle must be denied because the preponderance of 
the evidence is against the claim-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 4.7, 4.21.

Initial Rating for a Scar, Posterior to the Right Earlobe

The veteran's scar behind his right earlobe has been 
evaluated using the criteria for disfigurement of the head, 
face, or neck under 38 C.F.R. §4.118, DC 7800.  

The pertinent criteria are:

With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of 
disfigurement......................................
....................................80

With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with four or five 
characteristics of 
disfigurement...........................50

With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three 
characteristics of 
disfigurement..........................30

Note (1): The 8 characteristics of disfigurement, 
for purposes of evaluation under 38 C.F.R. § 
4.118, are:

1.  Scar 5 or more inches (13 or more cm.) in 
length.  
2.  Scar at least one-quarter inch (0.6 cm.) wide 
at widest part.  
3.  Surface contour of scar elevated or depressed 
on palpation.  
4.  Scar adherent to underlying tissue. 
5.  Skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). 
6.  Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.). 
7.  Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 
8.  Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).
DC 7800.

The veteran had surgery on his eustachian tubes with a 
tympanoplasty of both ears in 1970.  The report of the 
July 2005 VA examination indicates he had a healed 
surgical scar posterior to the right earlobe that was 
unsightly and nontender.  It measured 6 cm in length 
and .25 cm in width.  It was lighter in color than the 
surrounding skin and indented .5 cm.  It was 
superficial and did not interfere with function. 

The report of the May 2007 VA examination indicates the 
veteran had a well-healed surgical scar behind the right 
earlobe that measured 8 cm in length and 1.5 cm in width.  
The scar was unsightly and tender.  The scar was superficial 
and not attached to underlying tissue.  The scar did not have 
keloid formation, induration, inflammation, or ulceration.  
The scar did not interfere with function.  

The scar is superficial and does not involve visible or 
palpable tissue loss, gross distortion or asymmetry.  With 
regard to the 8 characteristics of disfigurement, the scar 
was indented or depressed by .5 cm.  In July 2005, the scar 
measured .25 cm in width - so less than the .5 cm required 
for a characteristic of disfigurement, but in May 2007 the 
scar measured 1.5 cm in width.  The reason for this 
discrepancy in the width of the scar is unclear, but 
resolving reasonable doubt in the veteran's favor, two out of 
eight characteristics of disfigurement are present.  More 
than two characteristics are not present - the scar is not 
longer than 13 cm, is not adherent, and does not exceed 39 
square cm.  When two or three characteristics of 
disfigurement are present, a 30 percent rating is warranted.  
Although evidence of two characteristics of disfigurement 
does not appear in the record until May 2007, it is would be 
illogical to conclude that a well-healed surgical scar from 
1970 grew in width between July 2005 and May 2007.  
Therefore, an initial 30 percent rating is granted, effective 
December 6, 2004, the effective date of service connection.

Initial Rating for a Back Scar

The veteran's back scar has been evaluated using the criteria 
for scars, other than head, face, or neck.  38 C.F.R. 4.118, 
DCs 7801 to 7805.  

During service, the veteran had surgery to remove a herniated 
nucleus pulposus at the L3-4 level.  The report of the July 
2005 VA examination indicates he had a well-healed surgical 
scar on his back that measured 7 cm in length and .25 in 
width.  It was nontender and lighter in color than the 
surrounding skin.  It was not superficial or deep and did not 
interfere with function.  

The report of the May 2007 VA examination indicates the 
veteran had a well-healed surgical scar on his back that 
measured 10 cm in length and .25 in width.  It was lighter in 
color than the surrounding skin and nontender.  The scar was 
superficial and unsightly, but did not interfere with 
function.  There was no induration, inflammation, ulceration 
or keloid formation.

The scar is not deep and does not cause limitation of motion, 
so a compensable rating is not warranted under DC 7801.  The 
scar is not unstable or painful on examination, so a 
compensable rating is not warranted under DCs 7803 or 7804, 
respectively.  Under DC 7802, superficial scars that do not 
cause limitation of motion are compensable if the affected 
area is 929 square cm or greater.  At most, the scar is 2.5 
square cm, so a compensable rating is not warranted under DC 
7802.  The scar also does not warrant a compensable rating 
under DC 7805 because there is no limitation of function of 
the affected part caused by the scar.  In sum, the evidence 
does not indicate that a compensable rating is warranted for 
the back scar.

The claim for a compensable initial rating for a back scar 
must be denied because the preponderance of the evidence is 
against the claim-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§§ 4.7, 4.21.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In this case, the veteran's symptoms are contemplated by the 
rating criteria.  There is no showing that the veteran's 
service-connected disabilities present such an exceptional or 
unusual disability picture so as to warrant the assignment of 
initial ratings on an extraschedular basis.  See 38 C.F.R. § 
3.321.  

The veteran's schedular evaluations are intended to 
compensate him for considerable time lost from employment 
consistent with those evaluations.  38 C.F.R. § 4.1 (2007).  
There is no evidence of marked interference with employment.  
The medical evidence also does not show frequent periods of 
hospitalization or other evidence that would render 
impractical the application of the regular schedular 
standards. 

In the absence of evidence of exceptional factors for extra-
schedular ratings under 38 C.F.R. § 3.321(b)(1), the Board is 
not required to remand the claims for consideration of 
extraschedular ratings.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection for Hypercholesterolemia

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The veteran's November 1971 Medical Board summary indicates a 
diagnosis of hypercholesterolemia first noted in June 1971.  
An electrocardiogram (EKG) was normal.  He was placed on a 
restricted diet and some improvement was noted.

Hypercholesterolemia is "the presence of an abnormally large 
amount of cholesterol in the blood."  STEDMAN'S MEDICAL 
DICTIONARY 848 (27th ed. 2000).

In order for service connection to be granted, the evidence 
must show that a disease resulted in a "disability."  Thus, 
evidence of current disability is one of the fundamental 
requirements for a grant of service connection.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim.")  

The term disability as used in the applicable service 
connection statutes "should be construed to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect 
itself."  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt 
v. Derwinski, 1 Vet. App. 292, 296-297 (1991).  

In rendering its decisions, the Board is bound by the 
applicable statutes, VA's regulations and instructions, and 
the precedent opinions of VA's General Counsel.  See 38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2007).  
The Board is also bound by the decisions of the Court and the 
United States Court of Appeals for the Federal Circuit. 38 
U.S.C.A. § 7253 (West 2002); 28 U.S.C.A. § 1295 (West 2002).  

There is no statute, Court decision, or General Counsel 
opinion that specifically addresses whether 
hypercholesterolemia constitutes a disability for purposes of 
VA compensation.  The only VA document that addresses this 
question directly is the Final Rule amending the criteria for 
evaluating endocrine system disabilities.  See 61 Fed. Reg. 
20440 (May 7, 1996).  There it was noted that in response to 
the publication of the proposed rule, a commenter asked that 
VA address the handling of claims for veterans receiving 
diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol.  61 Fed. Reg. 20440, 20445.  The 
authors of the Final Rule responded: "The diagnoses listed by 
the commenter are actually laboratory test results, and are 
not, in and of themselves, disabilities.  They are, 
therefore, not appropriate entities of the rating schedule to 
address."  Id.  As the Final Rule in which this statement 
appears relates to an amendment of VA's rules and 
regulations, it can be said to represent the Department's 
position on this matter.  Therefore, the Board must hold that 
the veteran's hypercholesterolemia is a laboratory test 
result and not a disability.  His claim must therefore be 
denied as a matter of law because there is no evidence of a 
current disability.

There ahs been no allegation or evidence that there is 
disability from the veteran's elevated cholesterol levels.  
The law, not the evidence, is dispositive of the outcome of 
this case.  As a matter of law, entitlement for service 
connection for hypercholesterolemia must be denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).



ORDER

A higher initial rating for degenerative disc and 
degenerative joint disease of the lumbar spine is denied.

A compensable initial rating for bilateral hearing loss is 
denied prior to May 1, 2007.

An initial rating of 10 percent for bilateral hearing loss is 
granted, effective May 1, 2007.  

A compensable initial rating for the removal of the right 
testicle due to epididymitis is denied.  

An initial rating of 30 percent for a scar, posterior to the 
right earlobe, is granted, effective December 6, 2004.

A compensable rating for a back scar is denied.

Entitlement to service connection for hypercholesterolemia is 
denied.


REMAND

The veteran's STRs are unremarkable for a diagnosis of 
coronary artery disease, but he had complaints of irregular 
chest pain and a diagnosis of hypercholesterolemia during 
service.  Private medical records indicate that he continued 
to have irregular chest pain after he was discharged and 
received an official diagnosis of coronary artery disease in 
1995 when he underwent triple bypass surgery.  

Under the VCAA, VA is obliged to provide a medical 
examination and/or opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case, the veteran had signs and symptoms during 
service that might be related to his later diagnosis of 
coronary artery disease; however, a medical opinion is needed 
to make this determination.  The July 2005 and May 2007 VA 
examiner noted a diagnosis of coronary artery disease but did 
not render an opinion as to whether this disease was related 
to the veteran's military service.

Accordingly, the claim for service connection for coronary 
artery disease is REMANDED for the following action:

1.  If possible, ask the VA physician who 
examined the veteran in July 2005 and May 
2007 submit an addendum to the report of 
those evaluations indicating whether the 
veteran's coronary artery disease is 
related to service.  The examiner should 
review the claims folder.  The examiner 
is advised that the veteran is competent 
to report in-service symptoms or 
injuries, a continuity of symptomatology 
since service, and current symptoms.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the coronary artery disease had its onset 
in service, within one year following 
discharge from service, or is otherwise 
related to military service.  The 
examiner should provide a rationale for 
the opinion.

If the physician who provided the 
previous examinations is unavailable, 
another physician should review the 
claims folder and provide the necessary 
opinion.

2.  If the claim on appeal is not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


